BYER, Judge,
dissenting.
I respectfully dissent from the majority’s decision to affirm the trial court’s quashing of Gilmore’s appeal based upon a requirement of service not found in any general rule or statute but created by this court without authority to do so.
The Pennsylvania Rules of Civil Procedure do not apply to statutory appeals filed in the courts of common pleas. See In re Appeal of Borough of Churchill, 525 Pa. 80, 575 A.2d 550 (1990). The Pennsylvania Rules of Appellate Procedure likewise do not apply to appeals filed in the courts of common pleas. See McNeilis v. Commonwealth, Department of Transportation, 119 Pa.Commonwealth Ct. 272, 546 A.2d 1339 (1988). Therefore, the provisions regarding service found in those rules do not apply to a statutory appeal from a license suspension under the Vehicle Code.
The General Assembly has not seen fit to provide any requirement of service in this type of case. The governing provision of the Vehicle Code provides merely that a person who is the subject of departmental action denying, recalling, *505canceling, suspending or revoking a driver’s license “shall have the right to appeal to the court vested with jurisdiction of such appeals by or pursuant to Title 42 (relating to judiciary and judicial procedure).” 75 Pa.C.S. § 1550(a). The only provision in this statute relating to service strongly indicates that it is the responsibility of the court to perform this function. The statute provides, “[t]he court shall set the matter for hearing upon 30 days written notice to the department____” 75 Pa.C.S. § 1550(c).
A person reading subsections (a) and (c) of Section 1550 together reasonably could assume that upon the filing of an appeal pursuant to subsection (a), the court immediately would notify the department under subsection (c), scheduling a hearing date not less than 30 days from the date of notice. This would not be an unusual result, because the procedure would be identical to that applicable to appeals from summary criminal convictions under Pa.R.Crim.P. 86(d), which gives the trial court the sole responsibility for serving the notice of appeal on both the opposing party, i.e. the Commonwealth, and on the district justice or other member of the minor judiciary before whom the summary proceedings originated.
Such a provision likewise is not unusual in proceedings of a civil nature. For example, a virtually identical procedure is followed in land use appeals to courts of common pleas under Section 1003-A(b) of the Municipalities Planning Code, Act of July 31, 1968, P.L. 805, as added by Act No. 1988-170, 53 P.S. § 11003-A(b).
Where the General Assembly has intended to provide for a requirement of service in statutory proceedings not governed by the Rules of Civil Procedure, it has done so expressly. For example, in cases governed by the Eminent Domain Code,1 the condemnor is required to serve the condemnee with notice of the proceedings commenced by declaration of taking, and the statute provides that the notice is to be served by any competent adult in the same manner as a complaint or writ of summons in a civil action *506or by certified or registered mail.2 Where proceedings under the Eminent Domain Code are commenced by a condemnee’s filing a petition for the appointment of viewers, the condemnee is required to serve a copy of the petition on the adverse party “by registered or certified mail, return receipt requested____”3
In some statutory proceedings, the governing statute expressly requires service but gives the court discretion to direct the manner of service. For example, where a petition is filed objecting to a nominating petition or nominating paper under the Election Code,4 the governing statute provides that the court must specify “the time and manner of notice that shall be given to the candidate or candidates named in the nomination petition or paper sought to be set aside.”5 This same statute also requires that a copy of a petition commencing an election contest “shall, within said period, be served on the officer or board with whom said nomination petition or paper was filed.” 6
Other statutes provide a requirement of service without specifying the manner of service. For example, the Election Code provides that a petition commencing judicial proceedings in an election contest “shall be served upon the person whose nomination or right of office shall be contested, together with a rule to answer at the time fixed for hearing, which notice, copy and rule shall be served such length of time before the day fixed for hearing as the said court or judge shall require, not exceeding seven days in cases of contested nominations at primaries preceding municipal elections, and not exceeding thirty days in all other cases.”7
In most cases, the General Assembly has been silent with respect to any requirement of service. Most statutory *507appeals are filed in accordance with the Local Agency Law8 and the Administrative Agency Law.9 These statutes merely provide that parties aggrieved by a local agency or administrative agency adjudication have a right of appeal to the court vested with jurisdiction, but the statutes contain no provisions for service or other notice after commencement of the appeal in the court of common pleas. Likewise, the statutes vesting the courts of common pleas with jurisdiction over these actions provide no guidance regarding service.10
The question, then, is whether this court has the power to create a procedural rule by judicial decision requiring service of an appeal under the Vehicle Code where there is no statute or general rule promulgated by the Supreme Court providing for such a requirement and mandating dismissal of the appeal as a sanction for failing to comply with such a requirement of our own creation. We answered this question in the affirmative in McNeilis v. Commonwealth, Department of Transportation, 119 Pa.Commonwealth Ct. 272, 546 A.2d 1339 (1988), which the majority reaffirms here. I believe we acted totally outside our proper authority in doing so, and that McNeilis is a clear example of a court improperly creating a procedural rule by judicial decision.
The Pennsylvania Constitution in Article V, Section 10(c) grants the power to prescribe procedural rules only to the Supreme Court. The Judicial Code contains a similar provision at 42 Pa.C.S. § 1722(a)(1), and also provides that the *508Supreme Court, by general rule, may delegate this power to another unit of the judicial system. 42 Pa.C.S. § 1721(a). However, the Supreme Court has not adopted any general rule delegating to this court or to any other court the power to promulgate rules of procedure governing statutory appeals.
Although the service requirement we created in McNeills and which the majority reaffirms in this case is not illogical and would be sensible if imposed expressly in duly enacted legislation or duly promulgated court rules, I find no basis in law or logic for this court to create such a requirement.
Service requirements imposed by statute or court rules are readily accessible by lawyers and litigants. A lawyer or litigant unfamiliar with the governing procedure need merely find the governing statute or the applicable rule in order to discern the service requirements governing the particular case. That is not so with a service requirement which exists solely by reason of a judicial decision.
Lawyers and litigants should not have to perform extensive legal research of the case law in order to discern such a basic requirement as service. That is particularly true in this case, where the statute may reasonably be read as giving the court the responsibility to serve the notice of appeal, consistent with the procedure followed in the related area of appeals from summary criminal convictions, as discussed above.11
Problems like that involved in this case could be solved easily if the Supreme Court of Pennsylvania were to promulgate procedural rules governing statutory appeals and other statutory proceedings in the courts of common pleas not governed by the Pennsylvania Rules of Civil Procedure. An alternative would be for the Supreme Court to make the provisions of Chapter 15 of the Pennsylvania Rules of Appellate Procedure applicable to appeals to the *509courts of common pleas. Therefore, I urge the Pennsylvania Supreme Court’s Civil Procedural Rules Committee or the Advisory Committee on Appellate Court Rules to recommend promptly the adoption of appropriate rules expressly stating the basic procedural requirements in this type of case.
However, in the absence of such rules, I believe the majority has acted outside its authority and has invaded the exclusive province of the Supreme Court by creating a procedural requirement of service and placing that responsibility on appellant, under pain of dismissal, where the General Assembly appears to have placed the responsibility for service on the trial court. Therefore, I respectfully dissent.
COLINS, J., joins this dissent.

. Act of June 22, 1964, Sp.Sess., P.L. 84, 26 P.S. § 1-101 et seq.


. Eminent Domain Code § 405(b), 26 P.S. § l-405(b).


. Eminent Domain Code § 502(f), 26 P.S. § 1 — 502(f).


. Act of June 3, 1937, P.L. 1333, as amended, 25 P.S. § 2600 et seq.


. Election Code § 977, 25 P.S. § 2937.


. Id.


. Election Code § 1760, 25 P.S. § 3460.


. 2 Pa.C.S. §§ 105, 551-555, 751, 754.


. 2 Pa.C.S. §§ 103, 501-508, 701-704.


. Jurisdiction of appeals under the Local Agency Law is vested in the courts of common pleas by 42 Pa.C.S. § 993(a)(2). The courts of common pleas also have jurisdiction over nine categories of appeals from Commonwealth administrative agencies under 42 Pa.C.S. § 933(a)(1); jurisdiction over all other appeals from administrative agencies is vested in this court under 42 Pa.C.S. § 763(a). Where jurisdiction is vested in this court, Pa.R.A.P. 1514(c) contains detailed provisions governing service, but, as previously noted in the text, these provisions are not applicable to appeals filed in the courts of common pleas. See McNeilis v. Commonwealth, Department of Transportation, 119 Pa.Commonwealth Ct. 272, 546 A.2d 1339 (1988).


. In order to avoid any unnecessary embarrassment, I note that the lawyer and law firm representing appellant in this appeal did not file the initial appeal to the court of common pleas and, therefore, are not responsible for the lack of any required service.